Citation Nr: 0911652	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-40 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 until 
January 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California

At the outset, the Board recognizes that the Veteran has an 
additional, and separate, claim for entitlement to service 
connection for tinnitus.  That claim was first advanced in 
January 2005 and a rating decision was issued in April 2006 
denying service connection.  Because the Veteran did not file 
a timely notice of disagreement, that decision became final.  
In March 2008, the Veteran submitted a VA Form 9 relating to 
his tinnitus claim.  The Board interprets that document as a 
request by the Veteran to reopen his claim for service 
connection for tinnitus.  Such request has not been 
adjudicated by the RO and is therefore referred back for 
appropriate action.


FINDINGS OF FACT

1. Noise exposure is consistent with the circumstances of the 
Veteran's active service.

2. There is no documented treatment for a hearing loss 
disability until decades following active service, and the 
weight of competent evidence does not relate such hearing 
loss to active service.


CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1110, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in October 2004, November 2005, 
February 2008 and April 2008 that fully addressed all notice 
elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
division of responsibility between VA and a claimant in 
developing an appeal.  Therefore, the Veteran was "provided 
the content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, the claim was 
readjudicated with the issuance of a supplemental statement 
of the case in October 2008.  Consequently, the Board finds 
that any timing deficiency has been appropriately cured and 
that such deficiency did not affect the essential fairness of 
the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
post-service reports of VA treatment and examination.  
Regarding service treatment records, such are presumed to 
have been destroyed in a fire.  Indeed, this is noted in a 
November 2005 research response from the National Personnel 
Records Center (NPRC).  In these circumstances, the Board has 
a heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule. See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.  
See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Further regarding the duty to assist, the Veteran's 
statements in support of the claim are of record.  The Board 
has carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  

Additionally, service connection for a chronic disease, 
including organic diseases of the nervous system, may be 
granted if manifest to a compensable degree within one year 
of separation from service. See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

More generally speaking, service connection requires that 
there be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). The absence of 
any one element will result in the denial of service 
connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).

Discussion

In the present case, the Veteran contends to be suffering 
from bilateral hearing loss as a result of noise exposure 
incurred during service.  Specifically, in his August 2004 
claim, the Veteran contends that he was exposed to noise from 
artillery and rifle fire as well as bomb explosions while in 
service.  

With regard to the Veteran's contentions of in-service noise 
exposure, the Veteran's 
Separation Qualification Record indicates that he "operated 
instruments that controlled the fire of artillery guns" and 
that he served in Europe during wartime.
Based on this information, noise exposure is found to be 
consistent with the facts and circumstances of the Veteran's 
service.  38 U.S.C.A. § 1154(a).  

Having determined that the Veteran was exposed to noise 
during active service, the question for consideration is 
whether such exposure resulted in chronic hearing loss 
disability.  

Again, the Veteran's service treatment records are not 
available for review.
Additionally, following separation from active service in 
1946, the post-service medial records are silent as to any 
complaints or treatment for hearing loss after until August 
2004.  At that time, private out-patient records reveal that 
the Veteran underwent audiological testing which revealed a 
diagnosis of bilateral asymmetric sensorineural hearing loss. 

In considering the medical history detailed above, the Board 
notes that the amount of time that elapsed between military 
service and the first post-service treatment, in this case, 
nearly six decades, can be considered as evidence against the 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, the Board notes that the Veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Similarly, the 
U.S. Court of Appeals for Veterans Claims has held that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the claimed hearing loss disability is 
found to be capable of lay observation and thus the Veteran's 
statements constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  Again, there are 
no available service treatment records.  However, the 
evidence does show an absence of documented complaints or 
treatment until approximately 60 years after separation from 
active service.  In light of this factor, while sincere in 
his beliefs, the Veteran's current statements to the effect 
that he has experienced continuous symptomatology since 
active service, while competent, are not deemed to be 
credible.  Therefore, the absence of documented treatment is 
found to be more probative than the Veteran's competent 
statements.  Accordingly, continuity of symptomatology is not 
established by either the competent evidence or the veteran's 
own statements.  

The Board has also considered whether any competent medical 
evidence of record causally relates the current bilateral 
hearing loss to active service.  In this regard, VA examiners 
in November 2004 and February 2006 conducted an objective 
examination of the Veteran, following which they both 
concluded that his current hearing loss was not the result of 
active service.  Moreover, while the claims file was not 
available in November 2004, it was reviewed by the VA 
examiner in February 2006.  Again, because the record was 
reviewed and an examination performed, the VA examiner's 
opinion in February 2006 is found to be highly probative.  
The Board recognizes that a private opinion dated February 
2005 indicates an opposite opinion; that his current hearing 
loss may be related to service.  However, the private opinion 
was not made following a review of the service records, and 
hence is of limited probative value as it contains no 
supporting rationale and failed to account for the lengthy 
absence of post-service treatment.

Thus, for the foregoing reasons, the Board finds the negative 
opinions provided by the VA examiners in November 2004, and, 
particularly in February 2006, to be more probative than the 
private opinion written in February 2005.  In so finding, it 
is noted that the Board has the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence." Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  Additionally, the Board may appropriately favor the 
opinion of one competent medical authority over another. See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).

Moreover, based on the facts detailed above there are no 
manifestations of hearing loss within the first post-service 
year, precluding a grant of presumptive service connection 
based on chronic disease under 38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

In conclusion, while mindful of the heightened scrutiny 
mandated by O'Hare,  supra, on account of the unavailable 
service treatment records, the Board nevertheless concludes 
that there is no basis for a grant of service connection for 
a bilateral hearing loss disability.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable. See, 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


